UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11692 Ethan Allen Interiors Inc (Exact name of registrant as specified in its charter) Delaware 06-1275288 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ethan Allen Drive, Danbury, Connecticut (Address of principal executive offices) (Zip Code) (203) 743-8000 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).[X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company pr an emerging growth company. See the definitions of “large accelerated filer,” "accelerated filer", "smaller reporting company", and “emerging growth company” in Rule 12b-2 of the Exchange Act Large accelerated filer [X] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company [ ] Emerging growth company[ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[ ] Yes[X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At April 20, 2017, there were 27,696,228 shares of Common Stock, par value $.01, outstanding. Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Cash Flows 4 Consolidated Statements of Shareholders’ Equity 5 Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 1 PART I - FINANCIAL INFORMATION Item 1. Financial Statements ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands) March 31, 2017 June 30, 2016 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 63,677 $ 52,659 Accounts receivable, less allowance for doubtful accounts of $1,373 at March 31, 2017 and $1,639 at June 30, 2016 10,444 9,467 Inventories 154,225 162,323 Prepaid expenses and other current assets 24,602 23,755 Total current assets 252,948 248,204 Property, plant and equipment, net 272,122 273,615 Goodwill and other intangible assets 45,128 45,128 Restricted cash and investments 7,317 7,820 Other assets 2,388 2,642 Total assets $ 579,903 $ 577,409 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current maturities of long-term debt $ 2,870 $ 3,001 Customer deposits 60,527 60,958 Accounts payable 15,617 15,437 Accrued compensation and benefits 23,166 22,067 Accrued expenses and other current liabilities 20,600 21,884 Total current liabilities 122,780 123,347 Long-term debt 27,196 38,837 Other long-term liabilities 28,818 23,023 Total liabilities 178,794 185,207 Shareholders' equity: Common stock 490 489 Additional paid-in-capital 378,261 374,972 Less: Treasury stock (at cost) ) ) Retained earnings 655,533 646,315 Accumulated other comprehensive income (loss) ) ) Total Ethan Allen Interiors Inc. shareholders' equity 400,925 391,998 Noncontrolling interests 184 204 Total shareholders' equity 401,109 392,202 Total liabilities and shareholders' equity $ 579,903 $ 577,409 See accompanying notes to consolidated financial statements. 2 ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Unaudited) (In thousands, except per share data) Three months ended Nine months ended March 31, March 31, Net sales $ 180,501 $ 190,583 $ 568,460 $ 588,509 Cost of sales 85,766 84,866 257,134 262,061 Gross profit 94,735 105,717 311,326 326,448 Selling, general and administrative expenses 90,815 89,708 271,975 263,032 Operating income 3,920 16,009 39,351 63,416 Interest and other income (expense) ) 149 248 324 Interest and other related financing costs 302 580 949 1,467 Income before income taxes 3,541 15,578 38,650 62,273 Income tax expense 1,259 5,400 14,139 22,414 Net income $ 2,282 $ 10,178 $ 24,511 $ 39,859 Per share data: Basic earnings per common share: Net income per basic share $ 0.08 $ 0.37 $ 0.89 $ 1.41 Basic weighted average common shares 27,691 27,827 27,694 28,181 Diluted earnings per common share: Net income per diluted share $ 0.08 $ 0.36 $ 0.88 $ 1.40 Diluted weighted average common shares 27,953 28,061 27,970 28,424 Comprehensive income: Net income $ 2,282 $ 10,178 $ 24,511 $ 39,859 Other comprehensive income Currency translation adjustment 1,998 166 ) ) Other 3 6 ) 20 Other comprehensive income (loss) net of tax 2,001 172 ) ) Comprehensive income $ 4,283 $ 10,350 $ 24,278 $ 38,650 See accompanying notes to consolidated financial statements. 3 ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine months ended March 31, Operating activities: Net income $ 24,511 $ 39,859 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 15,023 14,631 Compensation expense related to share-based payment awards 2,161 1,647 Provision (benefit) for deferred income taxes 4,373 2,031 (Gain) loss on disposal of property, plant and equipment 915 ) Other ) ) Change in operating assets and liabilities, net of effects of acquired businesses: Accounts receivable ) 1,760 Inventories 8,098 ) Prepaid and other current assets ) 1,435 Customer deposits ) ) Accounts payable 180 ) Accrued expenses and other current liabilities ) ) Other assets and liabilities 1,865 1,900 Net cash provided by operating activities 53,769 38,602 Investing activities: Proceeds from the disposal of property, plant & equipment 1,261 4,199 Change in restricted cash and investments 503 197 Capital expenditures ) ) Sales of marketable securities - 2,150 Other investing activities 121 140 Net cash provided by (used in) investing activities ) ) Financing activities: Payments on long-term debt and capital lease obligations ) ) Purchases and retirements of company stock ) ) Payment of cash dividends ) ) Payment of deferred financing costs - ) Other financing activities 1,180 1,396 Net cash provided by (used in) financing activities ) ) Effect of exchange rate changes on cash 11 ) Net increase (decrease) in cash & cash equivalents 11,018 ) Cash & cash equivalents at beginning of period 52,659 76,182 Cash & cash equivalents at end of period $ 63,677 $ 48,815 See accompanying notes to consolidated financial statements. 4 ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Consolidated Statements of Shareholders’ Equity Nine Months Ended March 31, 2017 (Unaudited) (In thousands) Accumulated Additional Other Non- Common Paid-in Treasury Comprehensive Retained Controlling Stock Capital Stock Income (loss) Earnings Interests Total Balance at June 30, 2016 $ 489 $ 374,972 $ ) $ ) $ 646,315 $ 204 $ 392,202 Stock issued on share-based awards 1 1,072 - 1,073 Compensation expense associated with share-based awards - 2,161 - 2,161 Tax benefit associated with exercise of share based awards - 56 - 56 Purchase/retirement of company stock - - ) - - - ) Dividends declared on common stock - ) - ) Comprehensive income - - - ) 24,511 ) 24,278 Balance at March 31, 2017 $ 490 $ 378,261 $ ) $ ) $ 655,533 $ 184 $ 401,109 See accompanying notes to consolidated financial statements. 5 ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Basis of Presentation Ethan Allen Interiors Inc. ("Interiors") is a Delaware corporation incorporated on May 25, 1989. The consolidated financial statements include the accounts of Interiors, its wholly owned subsidiary Ethan Allen Global, Inc. ("Global"), and Global’s subsidiaries (collectively "we", "us", "our", "Ethan Allen", or the "Company"). All intercompany accounts and transactions have been eliminated in the consolidated financial statements. We prepare our consolidated financial statements in conformity with accounting principles generally accepted in the United States, which requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Due to the inherent uncertainty involved in making those estimates, actual results could differ from those estimates. Areas in which significant estimates have been made include, but are not limited to, revenue recognition, the allowance for doubtful accounts receivable, inventory obsolescence, tax valuation allowances, useful lives for property, plant and equipment and definite-lived intangible assets, goodwill and indefinite-lived intangible asset impairment analyses, the evaluation of uncertain tax positions and the fair value of assets acquired and liabilities assumed in business combinations. Interim Financial Presentation In our opinion, all adjustments, consisting only of normal recurring adjustments necessary for fair presentation, have been included in the consolidated financial statements. The results of operations for the three and nine months ended March 31, 2017 are not necessarily indicative of results that may be expected for the entire fiscal year. The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended June 30, 2016. Income Taxes The Company reviews its expected annual effective income tax rates and makes changes on a quarterly basis as necessary based on certain factors such as changes in forecasted annual operating income; changes to actual or forecasted permanent book to tax differences; impacts from future tax audits with state, federal or foreign tax authorities; impacts from tax law changes; or change in judgment as to the realizability of deferred tax assets. The Company identifies items which are not normal and are non-recurring in nature and treats these as discrete events. The tax effect of discrete items is recorded in the quarter in which the discrete events occur. Due to the volatility of these factors, the Company's consolidated effective income tax rate can change significantly on a quarterly basis. The Company conducts business globally and, as a result, the Company or one or more of its subsidiaries files income tax returns in the U.S., various state, and foreign jurisdictions. In the normal course of business, the Company is subject to periodic examination in such domestic and foreign jurisdictions by tax authorities. The Company and certain subsidiaries are currently under audit in the U.S. from 2012 through 2014. While the amount of uncertain tax benefits with respect to the entities and years under audit may change within the next twelve months, it is not anticipated that any of the changes will be significant. It is reasonably possible that some of these audits may be completed during the next twelve months. It is reasonable to expect that various issues relating to uncertain tax benefits will be resolved within the next twelve months as exams are completed or as statutes expire and will impact the effective tax rate. The Company’s consolidated effective tax rate was 35.6% and 36.6% for the three and nine months ended March 31, 2017 and 34.7% and 36.0% for the three and nine months ended March 31, 2016. Both the current and prior year effective tax rates primarily include tax expense on the corresponding taxable year’s net income, and tax and interest expense on uncertain tax positions, partially offset by the reversal and recognition of some uncertain tax positions. Restricted Cash and Investments At March 31, 2017 and June 30, 2016, we held $7.3 million and $7.8 million respectively, of restricted cash and investments in lieu of providing letters of credit for the benefit of the provider of our workmen’s compensation insurance and other insurance. These funds can be invested in high quality money market mutual funds, U.S. Treasuries and U.S. Government agency fixed income instruments, and cannot be withdrawn without the prior written consent of the secured party. These assets are carried at cost, which approximates market value and are classified as long-term assets because they are not expected to be used within one year to fund operations. See also Note11, “Fair Value Measurements". 6 ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Inventories Inventories at March 31, 2017 and June 30, 2016 are summarized as follows (in thousands): March 31, June 30, Finished goods $ 127,292 $ 129,627 Work in process 10,394 9,497 Raw materials 26,948 27,554 Valuation allowance ) ) Inventories $ 154,225 $ 162,323 Borrowings Total debt obligations at March 31, 2017 and June 30, 2016 consist of the following (in thousands): March 31, June 30, Revolving Credit Facility due 10/21/2019 $ 15,000 $ 25,000 Term Loan due 10/21/2019 14,417 16,167 Capital leases 1,300 1,560 Total debt obligations 30,717 42,727 Unamortized debt issuance costs ) ) Total debt 30,066 41,838 Less current maturities 2,870 3,001 Total long-term $ 27,196 $ 38,837 The Company entered into a five year, $150 million senior secured revolving credit and term loan facility on October 21, 2014, as amended (the “Facility”). The Facility, which expires on October 21, 2019, provides a term loan of up to $35 million and a revolving credit line of up to $115 million, subject to borrowing base availability. We incurred financing costs of $1.5 million under the Facility, which are being amortized by the interest method, over the remaining life of the Facility. At the Company’s option, revolving loans under the Facility bear interest, based on the average availability, at an annual rate of either (a) the London Interbank Offered rate (“LIBOR”) plus 1.5% to 1.75%, or (b) the higher of (i) the prime rate, (ii) the federal funds effective rate plus 0.50%, or (iii) LIBOR plus 1.0% plus in each case 0.5% to 0.75%. At March 31, 2017 the annual interest rate in effect on the revolving loan was 2.5%. At the Company’s option, term loans under the Facility bear interest, based on the Company’s rent adjusted leverage ratio, at an annual rate of either (a) LIBOR plus 1.75% to 2.25%, or (b) the higher of (i) the prime rate, (ii) the federal funds effective rate plus 0.50%, or (iii) LIBOR plus 1.0% plus in each case 0.75% to 1.25%. At March 31, 2017 the annual interest rate in effect on the term loan was 2.75%. The Company pays a commitment fee of 0.15% to 0.25% per annum on the unused portion of the Facility, and fees on issued letters of credit at an annual rate of 1.5% to 1.75% based on the average availability. Certain payments are restricted if the availability under the revolving credit line falls below 20% of the total revolving credit line, and the Company is subject to pro forma compliance with the fixed charge coverage ratio if applicable. Quarterly installments of principal on the term loan are payable based on a straight line 15-year amortization period, with the balance due at maturity. In February 2017 we repaid $10.0 million of the revolving credit facility with excess operating cash. The Company does not expect to repay in advance any additional portion of the Facility within the next year. 7 ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The Facility is secured by all property owned, leased or operated by the Company in the United States and includes certain real property owned by the Company and contains customary covenants which may limit the Company’s ability to incur debt; engage in mergers and consolidations; make restricted payments (including dividends and share repurchases); sell certain assets; and make investments. The Facility includes a covenant that requires the Company to maintain a minimum fixed charge coverage ratio of 1.1 to 1.0 at all times unless the outstanding term loans are less than $17.5 million and the fixed charge coverage ratio equals or exceeds 1.25 to 1.0, in which case the fixed charge coverage ratio ceases to apply and thereafter is only triggered if average monthly availability is less than 15% of the amount of the revolving credit line. The Company has met the exemption conditions and is currently exempt from the fixed charge coverage ratio covenant. The Company intends to use the Facility for working capital and general corporate purposes, including dividend payments and share repurchases. At March 31, 2017 and June 30, 2016, there was $0.1 million and $0.2 million respectively, of standby letters of credit outstanding under the Facility. Total availability under the Facility was $99.9 million at March 31, 2017 and $89.8 million at June 30, 2016. At both March 31, 2017 and June 30, 2016, we were in compliance with all of the covenants under the Facility. The following table summarizes, as of March 31, 2017, the timing of cash payments related to our outstanding long-term debt obligations for the remaining three months of fiscal 2017, and each of the five fiscal years subsequent to June 30, 2017, and thereafter (in thousands). Periods ending June 30, $ 772 3,009 2,535 24,294 66 2022 and thereafter 41 Total scheduled debt payments $ 30,717 Litigation We are routinely party to various legal proceedings, including investigations or as a defendant in litigation, in the ordinary course of business. At the present time, we do not expect the outcome of any of these proceedings, individually or in the aggregate, will have a material adverse effect on our financial condition, results of operations or cash flows. We are also subject to various federal, state and local environmental protection laws and regulations and are involved, from time to time, in investigations and proceedings regarding environmental matters. Such investigations and proceedings typically concern air emissions, water discharges, and/or management of solid and hazardous wastes. Under these laws, we and/or our subsidiaries are, or may be, required to remove or mitigate the effects on the environment of the disposal or release of certain hazardous materials. At the present time, we do not have environmental violations or other matters that would have a material effect on our financial condition, results of operations or cash flows or that would significantly change our operations. On a quarterly basis, we review our litigation activities and determine if an unfavorable outcome to us is considered “remote”, “reasonably possible” or “probable” as defined by U.S. GAAP. Where we determine an unfavorable outcome is probable and is reasonably estimable, we accrue for potential litigation losses. The liability we may ultimately incur with respect to such litigation matters, in the event of a negative outcome, may be in excess of amounts currently accrued, if any; however, we do not expect that the reasonably possible outcome of these litigation matters would, individually or in the aggregate, have a material adverse effect on our financial condition, results of operations or cash flows. Where we determine an unfavorable outcome is not probable or reasonably estimable, we do not accrue for any potential litigation loss. Regulations issued under the Clean Air Act Amendments of 1990 required the industry to reformulate certain furniture finishes or institute process changes to reduce emissions of volatile organic compounds. Compliance with many of these requirements has been facilitated through the introduction of high solids coating technology and alternative formulations. In addition, we have instituted a variety of technical and procedural controls, including reformulation of finishing materials to reduce toxicity, implementation of high velocity low pressure spray systems, development of storm water protection plans and controls, and further development of related inspection/audit teams, all of which have served to reduce emissions per unit of production. We remain committed to implementing new waste minimization programs and/or enhancing existing programs with the objective of (i) reducing the total volume of waste, (ii) limiting the liability associated with waste disposal, and (iii) continuously improving environmental and job safety programs on the factory floor which serve to minimize emissions and safety risks for employees. In order to reduce the use of hazardous materials in the manufacturing process, we will continue to evaluate the most appropriate, cost-effective control technologies for finishing operations and production methods. We believe that our facilities are in material compliance with all such applicable laws and regulations. Our currently anticipated capital expenditures for environmental control facility matters are not material. 8 ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Although the outcome of the various claims and proceedings against us cannot be predicted with certainty, management believes that the likelihood is remote that any currently pending claims or proceedings, individually or in the aggregate, will have a material adverse effect on our financial position, results of operations or cash flows. Share-Based Compensation All options are issued at the closing stock price on each grant date, and have a contractual term of 10 years. A summary of stock option activity occurring during the nine months ended March 31, 2017 is presented below: Shares Outstanding as of June 30, 2016 907,073 Granted 20,153 Exercised ) Canceled (forfeited/expired) ) Outstanding as of March 31, 2017 856,345 Exerciseable as of March 31, 2017 561,394 A summary of stock unit activity occurring during the nine months ended March 31, 2017 is presented below. Weighted Average Grant Date Units Fair Value Non-vested units at June 30, 2016 218,050 $ 24.53 Granted 81,250 29.92 Vested - - Canceled (forfeited/expired) - - Non-vested units at March 31, 2017 299,300 25.99 At March 31, 2017, there were 1,256,443 shares of common stock available for future issuance pursuant to the Stock Incentive Plan. 9 ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Earnings Per Share Basic and diluted earnings per share are calculated using the following weighted average share data (in thousands): Three months ended Nine months ended March 31, March 31, Weighted average shares of common stock outstanding for basic calculation 27,691 27,827 27,694 28,181 Effect of dilutive stock options and other share-based awards 262 234 276 243 Weighted average shares of common stock outstanding adjusted for dilution calculation 27,953 28,061 27,970 28,424 As of March 31, 2017 and 2016, stock options to purchase 467,305 and 623,983 common shares, respectively, were excluded from the respective diluted earnings per share calculations because their impact was anti-dilutive. Accumulated Other Comprehensive Income Accumulated other comprehensive income consists of foreign currency translation adjustments which are the result of changes in foreign currency exchange rates related to our operations in Canada, Belgium, Honduras, and Mexico, and exclude income taxes given that the earnings of non-U.S. subsidiaries are deemed to be reinvested for an indefinite time. The table following sets forth the activity in accumulated other comprehensive income (loss) for the period ended March 31, 2017 (in thousands). Balance June 30, 2016 $ ) Changes before reclassifications $ ) Amounts reclassified from accumulated other comprehensive income $ - Current period other comprehensive income (loss) $ ) Balance March 31, 2017 $ ) Fair Value Measurements We determine fair value as the price that would be received upon sale of an asset or paid upon transfer of a liability in an orderly transaction between market participants at the measurement date and in the principal or most advantageous market for that asset or liability. The fair value is calculated based on assumptions that market participants use in pricing the asset or liability, and not on assumptions specific to the Company. In addition, the fair value of liabilities includes consideration of non-performance risk including our own credit risk. Each fair value measurement is reported in one of three levels, determined by the lowest level input that is significant to the fair value measurement in its entirety. These levels are: Level 1 Inputs are based upon unadjusted quoted prices for identical instruments traded in active markets. Level 2 Inputs are based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 Inputs are generally unobservable and typically reflect management’s estimates of assumptions that market participants would use in pricing the asset or liability. The fair values are therefore determined using model-based techniques that include option pricing models, discounted cash flow models, and similar techniques. The following section describes the valuation methodologies we use to measure different financial assets and liabilities at fair value. 10 ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Assets and Liabilities Measured at Fair Value on a Recurring Basis The following table presents our assets and liabilities measured at fair value on a recurring basis at March 31, 2017 and June 30, 2016 (in thousands): March 31, 2017 Level 1 Level 2 Level 3 Balance Cash equivalents $ 70,994 $ - $ - $ 70,994 Total $ 70,994 $ - $ - $ 70,994 June 30, 2016 Level 1 Level 2 Level 3 Balance Cash equivalents $ 60,479 $ - $ - $ 60,479 Total $ 60,479 $ - $ - $ 60,479 Cash equivalents consist of money market accounts and mutual funds in U.S. government and agency fixed income securities. We use quoted prices in active markets for identical assets or liabilities to determine fair value. There were no transfers between level 1 and level 2 during the first nine months of fiscal 2017 or fiscal 2016. At March 31, 2017 and June 30, 2016, $7.3 million and $7.8 million, respectively, of the cash equivalents were restricted, and classified as long-term assets. No investments have been in a continuous loss position for more than one year, and no other-than-temporary impairments were recognized. See also Note 4, "Restricted Cash and Investments”. Assets and Liabilities Measured at Fair Value on a Non-recurring Basis We measure certain assets at fair value on a non-recurring basis. These assets are recognized at fair value when they are deemed to be other-than-temporarily impaired. During the nine month period ended March 31, 2017, we did not record any other-than-temporary impairments on those assets required to be measured at fair value on a non-recurring basis. Segment Information Our operations are classified into two operating segments: wholesale and retail. These operating segments represent strategic business areas of our vertically integrated business which, although they operate separately and provide their own distinctive services, enable us to more efficiently control the quality and cost of our complete line of home furnishings and accents. The wholesale segment is principally involved in the development of the Ethan Allen brand, which encompasses the design, manufacture, domestic and offshore sourcing, sale and distribution of a full range of home furnishings and accents to a network of independently operated and Ethan Allen operated design centers as well as related marketing and brand awareness efforts. Wholesale revenue is generated upon the wholesale sale and shipment of our product to all retail design centers, including those operated by Ethan Allen. The retail segment sells home furnishings and accents to consumers through a network of Company operated design centers and online through ethanallen.com. Retail revenue is generated upon the retail sale and delivery of our product to our customers. Inter-segment eliminations result, primarily, from the wholesale sale of inventory to the retail segment, including the related profit margin. 11 ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) We evaluate performance of the respective segments based upon revenues and operating income. While the manner in which our home furnishings and accessories are marketed and sold is consistent, the nature of the underlying recorded sales (i.e. wholesale versus retail) and the specific services that each operating segment provides (i.e. wholesale manufacturing, sourcing, and distribution versus retail selling) are different. Within each segment, we maintain revenue information according to each respective product line (i.e. case goods, upholstery, or home accents and other). The proportion of wholesale segment sales by these product lines for the three and nine months ended March 31, 2017 and 2016 is provided as follows: Three months ended Nine months ended March 31, March 31, Case Goods 32 % 33 % 32 % 33 % Upholstered Products 53 % 50 % 52 % 50 % Home Accents and Other 15 % 17 % 16 % 17 % The proportion of retail segment sales by these product lines for the three and nine months ended March 31, 2017 and 2016 is provided as follows: Three months ended Nine months ended March 31, March 31, Case Goods 30 % 32 % 30 % 31 % Upholstered Products 48 % 46 % 48 % 47 % Home Accents and Other 22 % 22 % 22 % 22 % Segment information for the three and nine months ended March 31, 2017 and 2016 is provided below (in thousands): Three months ended Nine months ended March 31, March 31, Net sales: Wholesale segment $ 110,819 $ 117,164 $ 339,076 $ 364,032 Retail segment 141,948 152,174 450,495 $ 462,917 Elimination of inter-company sales ) Consolidated Total $ 180,501 $ 190,583 $ 568,460 $ 588,509 Operating income: Wholesale segment $ 9,729 $ 15,764 $ 40,399 $ 56,041 Retail segment ) 629 ) 8,958 Adjustment of inter-company profit (1) 1,510 ) 3,101 ) Consolidated Total $ 3,920 $ 16,009 $ 39,351 $ 63,416 Depreciation & Amortization: Wholesale segment $ 1,832 $ 2,079 $ 5,611 $ 5,899 Retail segment 3,192 2,963 9,412 8,732 Consolidated Total $ 5,024 $ 5,042 $ 15,023 $ 14,631 Capital expenditures: Wholesale segment $ 2,193 $ 3,774 $ 7,776 $ 7,630 Retail segment 1,665 2,676 7,336 6,194 Acquisitions - Consolidated Total $ 3,858 $ 6,450 $ 15,112 $ 13,824 12 ETHAN ALLEN INTERIORS INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) March 31, June 30, Total Assets: Wholesale segment $ 292,097 $ 271,116 Retail segment 318,388 339,942 Inventory profit elimination (2) ) ) Consolidated Total $ 579,903 $ 577,409 Represents the change in wholesale profit contained in the retail segment inventory at the end of the period. Represents the wholesale profit contained in the retail segment inventory that has not yet been realized. These profits are realized when the related inventory is sold. Recently Issued Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (the “FASB”) issued ASU 2014-09, Revenue from Contracts with Customers .This ASU provides a framework for revenue recognition that replaces most existing GAAP revenue recognition guidance when it becomes effective. We have an option to use either a retrospective approach or a cumulative effect adjustment approach to implement the guidance. The new standard is effective for us on July 1, 2018, with early adoption permitted. We plan on adopting effective July 1, 2018, and are currently reviewing our revenue streams as they relate to this guidance. We are still assessing the overall impact this guidance will have on our consolidated financial statements and financial statement disclosures. In July 2015, the FASB issued ASU 2015-11
